Opinion by
Orlady, P. J.,
On the trial of this case, the defendant urged that he was entitled to binding instructions for two reasons— first, the negligent operation of the dumb-waiter in his restaurant was not due to his act, and — second, that the contributory negligence of the plaintiff was the proximate cause of the accident. The request for binding instructions was overruled and the disputed facts were submitted to the jury in a charge so fair and adequate that no exception was taken thereto. On this appeal, the sole assignment relates to the refusal by the court to enter judgment non obstante veredicto. A careful examination of the whole record, convinces us that it was a proper case for the determination of a jury, and having been twice tried, there is no such reversible error as warrants another trial.
The judgment is affirmed.